Title: Thomas Pinckney to John Armstrong, 2 December 1813
From: Pinckney, Thomas
To: Armstrong, John


        
          Head Quarters Sixth & Seventh DistrictsFort Hawkins 2nd December 1813.
          Sir
        
        I have visited this post with a view of making some necessary arrangement relating to the Indian Expedition, after which I shall return immediately to Milledgeville in expectation of receiving your Instructions; the return of my Express from General Jackson, & from Govr Blount and of attending to the arrangement of the supplies by water for the Troops in the Nation.
        As we may hope that this expedition, will as soon as they can be well supplied, make a considerable progress, I intreat you, Sir, to inform me of the Presidents pleasure concerning our Conduct to this Nation. I do not think it probable from their present disposition that they will offer to submit, but in case they should do so what terms are to be granted to them, if they retreat to Pensacola are we to pursue them thither, and what is to be our Conduct with respect to the Spaniards at Pensacola who have

furnished them with ammunition, if we should be ordered thither shall I be authorised to take the Tennessee & Georgia militia thither provided they be willing to go, of which I have little doubt.
        I inclose a Letter from the President of the Bank of Augusta on the subject of the Army funds. I have earnestly to request that some arrangements may be immediately made for supplying the money necessary for this Expedition: between eight & nine thousand men will be employed in it whence you may estimate the Expenditure. I beg leave to suggest, that the Money in the Banks of Augusta & Savannah belonging to the United States should be made subject to my drafts in favor of the proper Departments of the Army.
        I consider the position of Milledgeville though remote from the Sea Coast, the best position for myself according to the Directions received from the President through the Department of War, until the Georgia and Tennessee Troops shall form a junction; but after that shall have taken place, it appears to me that it will be necessary for me to take the Command in Person to avoid Collisions injurious to the service: in that case my attention to other objects can be of little avail. And as I am instructed “to take such position and agency in this expedition personally as my judgment may dictate on a combined view of all the points of attack to which the Country within my Command is exposed, and the other objects committed to me may require”; I have to request the favor, you will inform me whether any information received by Government of the designs of the Enemy will render my further removal from the Sea Coast inexpedient. I have the honor to be very respectfully Sir Your most Obedient Servant.
        
          Thomas Pinckney
        
      